COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Noe Jose Cervantes v. The State of Texas

Appellate case number:    01-14-00875-CR

Trial court case number: 1388906

Trial court:              263rd District Court, Harris County, Texas

        This case was abated and remanded to the trial court on May 19, 2015. The order of
abatement directed the trial court to determine whether appellant still desired to pursue his
appeal, and if so, whether appellant had made necessary arrangements to file a brief and to set a
date certain when appellant’s brief would be filed. The trial court held a hearing on the order of
abatement on June 8, 2015, and the court reporter has filed a reporter’s record of the hearing. In
that hearing, appointed counsel stated he believed he had filed a brief and the trial court asked
counsel for confirmation. No supplemental clerk’s record has been filed. Appellant’s brief was
received on July 1, 2015.

       Accordingly, we REINSTATE this case on the Court’s active docket.

        Further, because appellant’s brief is ordered filed effective on reinstatement of this case,
the State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: September 15, 2015